734 A.2d 788 (1999)
160 N.J. 473
Thomas CORSIE and Lynn Corsie, Plaintiffs-Respondents,
v.
Michael CAMPANALONGA, etc., Defendant, and
James F. Johnson, etc., et al., Defendants-Movants.
Supreme Court of New Jersey.
May 4, 1999.
This matter having been presented to the Court on the motion of defendants for leave to appeal from a decision of the Appellate Division, reported at 317 N.J.Super. 177, 721 A.2d 733 (1998), that requires the production of certain documents maintained by defendants for an in camera inspection by the trial court;
And the parties having informed the Court during the pendency of the motion that the only issue that remains unresolved is the inspection of a single document, a memorandum dated May 22, 1991;
And defendants having submitted to the Court a certification that the document at issue is a memorandum that memorializes oral communications between defendant Campanalonga and the Vicar for Priests in the Vicar's role as spiritual advisor to Campanalonga;
And it appearing that plaintiffs Thomas and Lynn Corsie do not dispute the nature of the document at issue;
And good cause appearing;
It is ORDERED that defendants' motion for leave to appeal is granted, limited solely to the issue of the trial court's inspection of the memorandum by the Vicar for Priests dated May 22, 1991, and the portion of the decision of the Appellate Division that relates to said document is summarily reversed; and it is further
ORDERED that all other relief sought by defendants on leave to appeal is denied.